—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Staton, J.), dated April 24, 1998, as, after a fact-finding hearing, found that he had neglected the subject children.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The petitioner proved by a preponderance of the evidence that the two subject children were neglected by the father (see, Family Ct Act § 1046 [b] [i]; § 1012 [f| [i]; Matter of K. Children, 253 AD2d 764). The evidence presented at the fact-finding hearing demonstrated, inter alia, that the older child was exposed to domestic violence in the home and that the father should have known that the mother was abusing drugs while she was pregnant with their younger child (see, Matter of Athena M., 253 AD2d 669; Matter of Deandre T., 253 AD2d *491497; Matter of Lonell J., Jr., 242 AD2d 58; see also, Matter of K. Children, supra).
The father’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Sullivan and Luciano, JJ., concur.